Citation Nr: 0120669	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome 
(IDS) with left lower extremity involvement.

2.  Entitlement to service connection for osteoarthritis of 
the hips.

3.  Entitlement to service connection for osteoarthritis of 
the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.

In a November 1995 decision by the Des Moines, Iowa, Regional 
Office (RO) of the Department of Veterans Affairs (VA), the 
RO denied the veteran's claim for service connection for 
disabilities of the back, hips and knees.  The veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board).  On April 9, 1999, the Board denied the veteran's 
claim.  The veteran appealed that denial to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2000, the Court ordered that the April 1999 Board decision be 
vacated and the matter remanded for readjudication in light 
of the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate his claim.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.

The veteran contends that his current back, hip and leg 
problems are related to an injury he reportedly sustained in 
service and for which he sought medical attention for as 
early as the 1950s.  Unfortunately, his service medical 
records have yet to be located.  Extracts of military 
hospital reports from the Surgeon General's Office show that 
the veteran was treated at an Army Medical Treatment Facility 
for six days for an undisclosed condition.  

A postservice hospital record dated in February 1976 contains 
the veteran's report of experiencing the gradual and 
spontaneous onset of lower back pain two weeks earlier with 
radiating pain down his lower extremities.  Records also show 
that he underwent a lumbar laminectomy, L4-5, bilaterally and 
diskectomy in February 1976, and a lumbar laminectomy and re-
exploration of L4-5 in March 1976.  An October 1976 medical 
record contains an impression of post-laminectomy syndrome.  

The Court in its order vacating the Board's decision noted 
the veteran's assertion in his April 2000 informal brief to 
the Court that he had received a medical opinion from Dr. 
James P. Gould stating, "In my opinion, there is a causal 
relationship between injury that the patient sustained by 
falling on his left side from taken while on active duty in 
the U.S. Army in 1952 and his current disabilities."  The 
veteran further stated that this document was not in his 
claims file.  Thus, in order to comply with the duty to 
assist provisions of the VCAA, the RO must make an attempt to 
obtain this document.  See 38 U.S.C.A. § 5103A(b).  
Furthermore, the veteran should be afforded a VA medical 
examination regarding the nature and date of onset of his 
claimed disabilities.  In obtaining such medical opinion 
evidence, it is essential that the medical examiner review 
the veteran's claims file.  See 38 U.S.C.A. § 5103A(d).  
Additionally, another attempt should be made to locate the 
veteran's service medical records.  38 U.S.C.A. 
§ 5103A(c)(1); See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999).  

Lastly, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The Veteran should be contacted and 
requested to submit Dr. Gould's medical 
nexus opinion as described by the veteran 
in his April 2000 informal brief.  When 
this record is received, it should be 
associated with the claims folder.

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should make another attempt to 
locate the veteran's service medical 
records.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
etiology of his claimed low back, 
bilateral hip and bilateral knee 
disabilities.  Any tests or studies 
deemed appropriate by the orthopedist to 
make this determination should be 
undertaken.  The examiner should be asked 
to review the evidence contained in the 
claims file, along with a copy of this 
REMAND, and provide an opinion as to 
whether it is at least as likely as not 
that the claimed disabilities are 
etiologically related to service.  The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinion.  The examiner should include a 
notation in the report indicating whether 
the claims folder was reviewed.

4.  Finally, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




